Citation Nr: 1610397	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  06-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1955 to April 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO, inter alia, denied the claim on appeal.  The Veteran filed a notice of disagreement (NOD) later in March 2011.  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

In his April 2013 substantive appeal, the Veteran requested a Board hearing at the RO.  In March 2014, the Board, inter alia, remanded the prostate cancer claim to the RO for scheduling of the requested hearing.  Thereafter, in a statement dated in September 2015, the Veteran's then-attorney indicated that the Veteran no longer wished to have a hearing, and asked that the case be forwarded to the Board..  Under these circumstances, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In an October 2015 letter, the Veteran's attorney requested a 90-day extension of time for the submission of additional evidence.  The undersigned Veterans Law Judge subsequently granted that request, and the 90-day period expired on February 29, 2016.  To date, however, no additional evidence has been received.

Regarding the matter of representation, the Board notes that the Veteran was originally represented in this matter by Vietnam Veterans of America (as reflected in an April 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2013, the Veteran filed  a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Joseph R. Moore.  Subsequently, in February 2016, the Veteran filed  a VA Form 21-22,  again in favor of Vietnam Veterans of America.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran.. A review of the documents in Virtual VA reveals that, with the exception of certain medical records, the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 
 
2.  The Veteran served at Camp LeJeune during a time period for which VA has recognized potential exposure to contaminated drinking water.

3.  The Veteran has been diagnosed with prostate cancer, and competent, probative  medical opinion addressing the etiology of his prostate cancer supports a finding that the Veteran's prostate cancer is as likely as not medically-related to his in-service exposure to contaminated drinking water during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer, as due to exposure to contaminated water at Camp Lejeune, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the Veteran's claim for service connection for prostate cancer, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

The Veteran contends that he was exposed to contaminated water while serving at Camp Lejeune, North Carolina from May 1958 to April 1959 and, as a result, developed prostate cancer.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for prostate cancer, as due to exposure to contaminated water at Camp Lejeune, is warranted.. 

Initially, the Board notes that the record clearly reflects that the Veteran has prostate cancer.  In this regard, an October 2010 VA examination report and a private medical report document that the Veteran was diagnosed with prostate cancer in 2004.  Hence, the claimed disability is established. 

Next addressing the requirement of in-service injury or disease, the record documents that the Veteran was stationed at Camp Lejeune, North Carolina while serving in the U.S. Marine Corps.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down in February 1988.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  It  is presumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1953 and 1987.  Id. at p. 6.  Thus, the Board finds that the Veteran was likely exposed to contaminated drinking water during while serving at Camp LeJeune, as alleged.

Accordingly, resolution of this matter turns on the question of whether the Veteran's  exposure to contaminated water while stationed at Camp Lejeune caused his prostate cancer.  The record includes opposing medical opinions on this point.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The October 2010 VA examiner noted that the Veteran's prostate cancer had been stable since onset.  The examiner noted that the Veteran was not undergoing any treatment at the time, nor had he been hospitalized for the condition.  There was no history of trauma to the Veteran's genitourinary system, and he last had treatment seven months prior, in January 2010.  The Veteran reported experiencing fatigue, lethargy and lower abdominal or pelvic pain, as well as urinary symptoms.  On examination, the Veteran's systems were found to be normal and, while no prostate examination was undertaken, the Veteran's prostate was found to be enlarged.  The examiner concluded that the Veteran's prostate cancer was less likely than not due to his exposure to contaminated water while stationed in North Carolina.  As rationale for this conclusion, the examiner generically referred to "recent literature," and did not provide any further explanation in support of his opinion.  These deficiencies diminish the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The record also contains a medical report, received by VA in May 2013, written by Dr. V.H, a private physician, in which he described the toxic chemicals to which the Veteran had likely been exposed while in service, to include trichloroethylene (TCE).  Dr. V.H. opined that it was at least as likely as not that such chemical caused the Veteran's prostate cancer.  In support of this conclusion, Dr. V.H. referred to an assessment released by the Environmental Protection Agency (EPA) in September 2011 which formally classified TCE as a  human carcinogen known to cause prostate cancer.  Dr. V.H. indicated that any route of exposure to such a chemical can be carcinogenic to humans. 

The Board finds that Dr. V.H.'s opinion constitutes competent, probative evidence on the medical nexus question, as the opinion was rendered by a trained medical professional. was clearly based on full consideration of the Veteran's medical history and assertions and the cited EPA assessment, and supported by stated rationale.  Thus, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection.  Although Dr. V.H's opinion is not definitive, it was written in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding a point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence that satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra. 

Given the facts of this case outlined above, and with resolution of all reasonable doubt in the Veteran's favor on the in-service incurrence and medical nexus elements of the claim, the Board finds that the criteria for service connection for prostate cancer, as due to exposure to contaminated water at Camp Lejeune, are met.  


ORDER

Service connection for prostate cancer, as due to exposure to contaminated water at Camp Lejeune, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


